DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed October 17, 2019, September 22, 2020, February 5, 2021  have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-6 & 14-20 in the reply filed on November 20, 2020 is acknowledged.  The traversal is on the ground(s) that Group II, claims 7-13, directed to a power tool require the particulars of the subcombination of Group I. This argument is persuasive and the previously pending Restriction Requirement is WITHDRAWN.   
Claims 1-20 are pending and being examined in this Office Action. 


Allowable Subject Matter
Claims 1-13 are allowable over the prior art of record, because the prior art is silent to a battery pack comprising: a housing having a longitudinal axis, a first surface, and a second surface; electrical terminals positioned within the housing and configured to engage and electrically couple with electrical terminals of a power tool; and a latch mechanism including an actuator that is movable within an aperture in the first surface and a latch member movable within an aperture in the second surface, the latch member including a first latch portion having a first inclined surface and a second latch portion having a second inclined surface that intersects the first inclined surface, the actuator being depressible to retract the latch member within the housing.
The prior art, such as KLEE et al. U.S. Pub. 20170373288, teaches a battery pack (10; [0033]) comprising a housing 12 (Fig. 1) having a first and second surface (Fig. 1): electrical terminals positioned within the housing and configured to engage and electrically couple with electrical terminals of a power tool (the battery pack terminals 46 couple to the power tool; Fig. 6; [0033]); and a latch mechanism coupled to the battery pack (24; Fig. 1; [0042]). 


    PNG
    media_image1.png
    394
    450
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KLEE et al. U.S. Pub. 2017/0373288.
With respect to claim 14, KLEE teaches a battery pack (10; [0033]) comprising: a housing having a longitudinal axis, a first surface, and a second surface (each wall of the housing 12 has first and second surfaces; all three dimensional objects have a longitudinal axis; Fig. 1); electrical terminals positioned within the housing and configured to engage and electrically couple with electrical terminals of a power tool (the battery pack terminals 46 couple to the power tool; Fig. 6; [0033]); and a latch mechanism coupled to the housing (latch 24; Fig. 1), the latch mechanism having a 

    PNG
    media_image2.png
    508
    467
    media_image2.png
    Greyscale

	Therefore, the instant claim is anticipated by KLEE. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 14-15, 17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagura U.S. Pub. 2006/0097694 in view of KLEE et al. U.S. Pub. 2018/0331335.
With respect to claim 14, Nagura teaches a battery pack comprising: a housing having a longitudinal axis, a first surface, and a second surface (chamber 12 for housing; (Fig. 9; [0052]); and a latch mechanism coupled to the housing (64; Fig. 9; [0052]), the latch mechanism having a latch member including a first latch portion having a first surface and a second latch portion having a second surface (latch portion 66 has three depressed surfaces; Fig. 9).  With respect to claim 15, the latch mechanism is movable between a latch position in which the latch member extends from the housing and a release position in which the latch member is positioned within the housing (the latch 64 can extend from the housing in a release position; Fig. 9).  With respect to claim 17, the latch member is retained in the latch position by a biasing mechanism (spring 68 biases the latch member 64; Fig. 9, [0052]). 

    PNG
    media_image3.png
    363
    532
    media_image3.png
    Greyscale

claim 14); that the first and second portions have an incline (claim 14); the first inclined surface is oriented at a first angle relative to the longitudinal axis and the second inclined surface is oriented at a second angle relative to the longitudinal axis, the first angle being different from the second angle (claim 19); the first inclined surface and the second inclined surface define an angle therebetween, the angle measuring approximately 83 degrees (claim 20).   
KLEE teaches that it is well known in the art to employ electrical terminals positioned within the housing and configured to engage and electrically couple with electrical terminals of a power tool (the battery pack terminals 46 couple to the power tool; Fig. 6; [0043]; claim 14); that the first and second portions have an incline (latch 24 includes 5 separate inclines; Fig. 1; claim 14).
Nagura and KLEE are analogous art from the same field of endeavor, namely fabricating battery cases with latches.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ first and second inclined portions on the latch as taught by KLEE in the latch member of Nagura, in order to improve the structural integrity of the locking mechanism.  The skilled artisan recognizes that latches may include various shapes and sizes to improve the locking structure of the latch on the battery cell. Lastly, a change in shape of an essential working part of a device is prima facie obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
claim 19); the first inclined surface and the second inclined surface being define an angle therebetween, the angle measuring approximately 83 degrees (claim 20), it would have been obvious to employ in the latch of KLEE in view of Nagura, in order to improve the structural integrity of the locking mechanism.  The skilled artisan recognizes that latches may include various shapes and sizes to improve the locking structure of the latch on the battery cell. Lastly, a change in shape of an essential working part of a device is prima facie obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura U.S. Pub. 2006/0097694 in view of KLEE et al. U.S. Pub. 2018/0331335 and further in view of Sheeks et al. U.S. Pub. 2019/0006980.
Nagura in view of KLEE teaches a battery pack including a latch as described in the rejection recited hereinabove.
claim 16); the latch mechanism includes an actuator that is actuatable to overcome the bias of the biasing mechanism to move the latch member from the latch position to the release position (claim 18).
Sheeks teaches that it is well known in the art to employ the latch mechanism includes an actuator that is actuatable to move the latch member from the latch position to the release position (actuator operatively coupled to a latching member movable between a latch position, where the latch member is engageable between the battery pack; [0028]; claim 16); the latch mechanism includes an actuator that is actuatable to overcome the bias of the biasing mechanism to move the latch member from the latch position to the release position (the actuator operatively engages the latch member, wherein the latch is slidably dispose din a bore 962 and is biased by one or more biasing members 966; [0305]; claim 18).
Nagura, KLEE and Sheeks are analogous art from the same field of endeavor, namely fabricating battery cases with latches.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the actuator of Sheeks, in the latch mechanism of Nagura in view of KLEE in order to improve pivotal movement of the latch member. The skilled artisan recognizes that actuators may be employed to move secure latches. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722